WALKER, Justice:
Appellant, Luther Cain, was indicted for arson by the Grand Jury of Leflore County, Mississippi, tried at the March 1973 term of circuit court, convicted and sentenced to serve a term of ten years in the state penitentiary with two years suspended. From that conviction and sentence, he prosecutes this appeal. We affirm.
Appellant assigns as error that the verdict of the jury was contrary to the overwhelming weight of the credible evidence and that the trial court erred in overruling his motion for a new trial.
A recital of the facts admitted into evidence would serve no useful purpose. However, we would point out that two eyewitnesses testified that Cain, whom they knew, approached the house in question with a gas can, poured gas thereon and set fire thereto. A third witness for the State testified that on the morning of November 20, 1972, the date of the occurrence, Cain had come to her house and caused a disturbance; and, that before leaving, he stated that he was going to get her if it was the last thing he did, “. . . if he had to burn it [the house] down on me.” She also stated that she saw him approach the house immediately before the fire with a gas can, at which time she ran to the telephone to call the police; and that when she returned from placing the call, she looked through a window and saw the front porch burning.
The defendant put on four witnesses who testified that they saw three young boys start the fire and that the appellant Cain was not one of them. The credibility of these witnesses was put in 'serious doubt upon cross-examination by the State.
The conflicting evidence presented a classic jury issue and we are unable to say that the verdict was manifestly wrong or the result of bias, passion, prejudice, fraud or corruption.
Affirmed.
GILLESPIE, C. J., and INZER, ROBERTSON and BROOM, JJ., concur.